CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2007 Earnings from continuing operations $ 68,045 $ 139,881 $ 151,016 Undistributed equity income from investees 27,678 97,466 83,615 Income taxes 30,077 63,187 66,314 Earnings from continuing operations before income taxes $ 70,444 $ 105,602 $ 133,715 Fixed charges: Interest, long-term debt $ 9,801 $ 29,833 $ 39,699 Interest, other (including interest on short-term debt) 3,461 10,479 13,572 Amortization of debt expense, premium, net 490 1,474 1,958 Portion of rentals representative of an interest factor 138 421 565 Total fixed charges $ 13,890 $ 42,207 $ 55,794 Earnings from continuing operations before income taxes $ 70,444 $ 105,602 $ 133,715 Plus:total fixed charges from above 13,890 42,207 55,794 Plus:amortization of capitalized interest 102 305 407 Earnings from continuing operations before income taxes and fixed charges $ 84,436 $ 148,114 $ 189,916 Ratio of earnings to fixed charges 6.08 x 3.51 x 3.40 x Total fixed charges from above $ 13,890 $ 42,207 $ 55,794 Preferred stock dividends 17 462 892 Total fixed charges and preferred stock dividends $ 13,907 $ 42,669 $ 56,686 Ratio of earnings to combined fixed charges and preferred stock dividends 6.07 x 3.47 x 3.35 x
